Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on September 23, 2022, the following has occurred: claim(s) 1 and 5 have been amended. Now, claim(s) 1-5 and 9 are pending.

Claim Objections
Claim 1 objected to because of the following informalities:  “disease or afflication”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “disease or affliction”.
Claim 5 objected to because of the following informalities:  “5. (Withdrawn, Currently amended)”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “5. (Currently amended)”.
Claim 5 objected to because of the following informalities:  “disease or afflication”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “disease or affliction”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a method of connecting a potential patient with a doctor comprising: a) receiving, over a computer network, on a server, patient information from a user including an identification of a medical need, wherein the identification of a medical need which has been input into a first device configured to transmit the patient information over the computer network; b) receiving, over a computer network, on a server, filter criteria comprising a particular disease or affliction and doctor information from said doctor, wherein the filter criteria and doctor information has been input into a second device configured to transmit the filter criteria and doctor information to the server; c) determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction patient information matches said filter criteria; d) transmitting, over a computer network, from the server to said second device, said patient information if said match exists; e) receiving, over a computer network, on the server from said second device, a decision from said second device indicating whether said doctor is willing to schedule an appointment with said user; f) transmitting, over a computer network, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user. Claim 4 recites wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty. Claim 9 recites further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting "over a computer network" perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "over a computer network" language, the "determining" function in the context of this claim encompasses a user identifying a match between patient and doctor based on identified criteria. Finally, but for the "over a computer network" language, the "connecting" function in the context of this claim encompasses a user setting a meeting based on a doctor's approval of the appointment. If a claim limitation, under its broadest reasonable interpretation, covers manual human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claim 5 recite(s) a system for connecting a potential patient with a doctor comprising: a) patient information receiver on a server for receiving patient information from a first device configured to interact with the server, wherein said first device comprises a first graphical user interface for inputting said patient information, and a second graphical user interface for selecting doctors, and said patient information comprises an identification of a medical need; b) doctor information receiver on the server for receiving filter criteria comprising a particular disease or affliction and doctor information from a second device configured to interact with the server; wherein said second device comprises a third graphical user interface for inputting said filter criteria and doctor information, a fourth graphical user interface for selecting patients, and said doctor information comprises contact information from said doctor; c) patient information analyzer and selector for comparing said medical need and particular disease or affliction to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface; and d) doctor information transmitter on the server for receiving a decision from said second device indicating whether said doctor is willing to schedule an appointment as input in said fourth graphical user interface and transmitting to said first device said doctor information if said doctor is willing to schedule an appointment with said user.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting "a first device", "a first graphical user interface", "a second graphical user interface", "a second device", "a third graphical user interface", "a fourth graphical user interface", "a patient information receiver", "doctor information receiver", "a patient information analyzer and selector", and "a doctor information transmitter" too perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "a patient information analyzer" language, the "generating" function in the context of this claim encompasses a user identifying a match between patient and doctor based on identified criteria. If a claim limitation, under its broadest reasonable interpretation, covers manual human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the "computer network", "a patient information receiver", "doctor information receiver", "a patient information analyzer and selector", and "a doctor information transmitter" is recited at a high- level of generality (i.e., as a generic computer preforming generic computer functions of retrieving or accessing scheduling information to identify availability, matching entities together, and setting a meeting.) Claim 1 also recites the "over a computer network,... " "receiving... patient information ... ", "receiving... filter criteria and doctor information", "transmitting ... to said doctor, said patient information ... ", and "receiving ... a decision" information. Claims 2-3 recite "wherein said connecting step comprises transmitting ... ", and "receiving referral information ... "respectably. These limitations do not integrate the judicial exception into a practical application	because they merely recite insignificant, extra-solution, data gathering functions. Claim 5 also recites "a patient information receiver" for "receiving patient information", "a doctor information receiver" for "receiving filter criteria and doctor information", "a patient selector" for "transmitting said patient information", and "a doctor information transmitter" for "receiving a decision". These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution activity of displaying results of the abstract idea.
The claim(s) does include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general­ purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (U.S. Patent Pre-Grant Publication No. 2019/0139648) in further view of Wilson et al. (U.S. Patent Publication No. 9,996,666).
As per independent claim 1, Rutledge discloses a method of connecting a potential patient with a doctor comprising: a) receiving, over a computer network, on a server, patient information from a user including an identification of a medical need, wherein the identification of a medical need which has been input into a first device configured to transmit the patient information over the computer network (See Paragraph [0278]: A patient can use a patient computer device to input information in response to questions or other prompts to acquire information to describe why the patient is seeking consultation.); b) receiving, over a computer network, on a server, filter criteria and doctor information from said doctor (See Paragraph [0169] and Table 1: Many activities can count toward raw Feedback Data Points, for example, the doctor can complete their profile that includes key profile fields completed (About description, specialty selected, contact information filled out, special areas of expertise/interest), which the Examiner is interpreting a doctor inputting their information on specialty, special areas of expertise/interest and description to encompass receiving, over a computer network, on a server, filter criteria and doctor information from said doctor.), wherein the filter criteria comprising a particular disease or affliction (See Paragraph [0212]: A user inputs a question or key words to solicit answers, the string content in the input box will be processed by the Question Processing Module and key words are extracted, techniques for identifying and extracting key words are known within the relevant field and predefined topic tags can be used, the topic tags can include collections of disease names and diagnosis, which the Examiner is interpreting to encompass the filter criteria comprising a particular disease or affliction.) and doctor information has been input into a second device configured to transmit the filter criteria and doctor information to the server (See Paragraphs [0140]-[0143]: The healthcare professionals' qualification information utilizes attributes such as Education Factor, Training Factor, and etc. which the Examiner is interpreting to encompass the filter criteria, and the values are inputted by a third party that can be accessed by the healthcare provider.); d) transmitting, over a computer network, from the server to said second device, said patient information if said match exists (See Paragraphs [0273]-[0274] and [0491]: A user engages in communication with the doctor, the doctor simultaneously have access to the PHR of the patient so the doctor scan respond to the patient's inquiry, and a server is utilized communicate with devices in the network.); e) receiving, over a computer network, on the server from said second device, a decision from said second device indicating whether said doctor is willing to schedule an appointment with said user (See Paragraphs [0175] and [0350]-[0351]: The scheduling component allows patients and/or doctors to schedule consultations or meetings with one another, and the web server is electronically accessible through at least one network system to multiple computer devices (e.g., patient user computer devices, and healthcare professional care devices), which the Examiner is interpreting that the utilization of healthcare professional care devices that are able to allow doctors to schedule consultations or meetings to encompass the claimed portion.); and f) transmitting, over a computer network, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user (See Paragraphs [0175] and [0350]-[0351]: A communication component may facilitate communication between a doctor and a patient by a number of mediums including text, video calling, or voice calling, and the web server is electronically accessible through at least one network system to multiple computer devices (e.g., patient user computer devices, and healthcare professional care devices), which the Examiner is interpreting to encompass the claimed portion.).
While Rutledge discloses the above method, Rutledge may not explicitly teach c) determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction.
Wilson teaches a method comprising: c) determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction (See col. 28, ll. 64-67 and col. 29, ll. 1-27: A patient-provider-matching system is described that allows user seeking medical care for a condition can send a query to acquire search-results for physicians based on medical specialty, medical procedure, or other suitable medical information to identify a list of physicians, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rutledge to include determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, ll. 26-30).
As per claim 2, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge further teaches wherein said connecting step comprises transmitting to said first device contact information of said doctor if said doctor is willing to schedule an appointment with said user. (See Paragraph [0492]: A user interface on a mobile electronic device of the directory may include identification information about the doctor, which the Examiner is interpreting to encompass transmitting contact information of said doctor.).
As per claim 3, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge may not explicitly teach further comprising receiving referral information for one or more other practitioners from said second device if said doctor is unwilling to schedule an appointment with said user.
Wilson teaches a method further comprising receiving referral information for one or more other practitioners from said second device if said doctor is unwilling to schedule an appointment with said user (See col. 38, ll. 3-27: A process is described for when a doctor declines an appointment, the system is able to identify other physicians that have the criteria to substitute for the first doctor, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rutledge to include a scenario for referral if a doctor declines an appointment as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, ll. 26-30).
As per claim 4, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge may not explicitly teach wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty.
Wilson teaches a method wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty (See col. 12, ll. 23-51: A matching-engine system is utilized to identify one or more physicians based on a query that identifies a specific medical condition, one or more symptoms, one or more names of a medical specialty, or a type of medical procedure, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rutledge to include a matching-engine system as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, ll. 26-30).
As per independent claim 5, Rutledge discloses a system for connecting a potential patient with a doctor comprising: a) patient information receiver on a server for receiving patient information from a first device configured to interact with the server, wherein said first device comprises a first graphical user interface for inputting said patient information (See Paragraph [0240]: A user can post a question through the user interface provided on the patient device, which the Examiner is interpreting to encompass a first GUI for inputting said patient information as the questions that are inputted are related to the user's health conditions.), and a second graphical user interface for selecting doctors (See Paragraph [0492]: A directory is shown on a user interface on a mobile device that possesses doctor's information that can be viewed by the patient, which the Examiner is interpreting to encompass the second GUI.), and said patient information comprises an identification of a medical need (See Paragraph [0278]: A patient can use a patient computer device to input information in response to questions or other prompts to acquire information to describe why the patient is seeking consultation.); b) doctor information receiver on the server for receiving filter criteria comprising a particular disease or affliction (See Paragraph [0212]: A user inputs a question or key words to solicit answers, the string content in the input box will be processed by the Question Processing Module and key words are extracted, techniques for identifying and extracting key words are known within the relevant field and predefined topic tags can be used, the topic tags can include collections of disease names and diagnosis, which the Examiner is interpreting to encompass the filter criteria comprising a particular disease or affliction.) and doctor information from a second device configured to interact with the server, wherein said second device comprises a third graphical user interface for inputting said filter criteria and doctor information (See Paragraph [0249]: The Queue Management Module will selectively send questions to doctors based on information about the doctors stored in or accessible to the system (e.g. doctor profile data), which the Examiner is interpreting the doctor profiled data that is stored to encompass inputting said filter criteria and doctor information to encompass a third GUI for inputting said filter criteria and doctor information as the doctor profile data would have been inputted by the doctors on a GUI.), a fourth graphical user interface for selecting patients (See Paragraph [0250]: A GUI is presented to the doctors that allows them to answer a Queued question, which the Examiner is interpreting to encompass a fourth GUI for selecting patients as the doctors are able to select which patients to answer.), and said doctor information comprises contact information from said doctor (See Paragraphs [0140] and [0350]: The healthcare professionals' qualification information utilizes attributes such as Education Factor, Training Factor, and etc., and a directory is available that has contact information for various medical personnel that the system can utilize, which the Examiner is interpreting to encompass the filter criteria and the directory that the system can utilize to encompass receiving contact information.); and d) doctor information transmitter on the server for receiving a decision from said second device indicating whether said doctor is willing to schedule an appointment as input in said fourth graphical user interface and transmitting to said first device said doctor information if said doctor is willing to schedule an appointment with said user (See Paragraphs [0175] and [0350]-[0351]: The scheduling component allows patients and/or doctors to schedule consultations or meetings with one another, and the web server is electronically accessible through at least one network system to multiple computer devices (e.g., patient user computer devices, and healthcare professional care devices), which the Examiner is interpreting that the utilization of healthcare professional care devices that are able to allow doctors to schedule consultations or meetings to encompass the claimed portion.).
While Rutledge discloses the above system, Rutledge may not explicitly teach c) patient information analyzer and selector for comparing said medical need and particular disease or affliction to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface.
Wilson teaches a method comprising: c) patient information analyzer and selector for comparing said medical need and particular disease or affliction to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface (See col. 28, ll. 64-67 and col. 29, ll. 1-27: A patient-provider-matching system is described that allows user seeking medical care for a condition can send a query to acquire search-results for physicians based on medical specialty, medical procedure, or other suitable medical information to identify a list of physicians, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Rutledge to include patient information analyzer and selector for comparing said patient information with said filter criteria to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, ll. 26-30).
As per claim 9, Rutledge/Wilson discloses the method of claim I as described above. Rutledge further teaches further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user (See Paragraphs [0282]-[0284]: A process is described to establish a connection between the doctor and the patient, which the Examiner is interpreting to encompass the claimed portion.).

Response to Arguments
 In the Remarks filed on September 23, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the Examiner has not specifically identified how the ordered combination of facilitating communication "amount to no more than a recitation of generally linking the abstract idea to a particular technological environment field or use." The present claims involve a unique and non-conventional data transmission pattern that collects, analyzes, and facilitates doctor/patient communication over the computer network. The claims present the application of a novel and non-routine process, that when applied to the internet as an ordered combination, provide significantly more than what may have been performed at the time of filing. Moreover, over the computer network, a person of ordinary skill in the art (POSA) would have understood the complexities associated with the transmission of medical information, such as encryption requirements. The present claims, "when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application."; (2) the present claims do not "define only well-understood, routine, conventional activity" or are prevalent in common use in the industry. As explained by the Court in DdR Holdings, LLC v. Hotels. Com, "these claims stand apart because they do not merely recite the performance of some business practice known from the pre-internet world along with the requirement to perform it on the internet." See DdR Holdings, LLC v. Hotels. Com, LP, 773 F. 3d 1245, 1257 (CAFC 2014). Instead, the "particular arrangement of elements is a technical improvement over prior art ways of filtering such content." See Bascom Global Internet Services v. At&t Mobility, 827 F. 3d 1341, 1350 (CAFC 2016). The Examiner may contend that generic content filtering is abstract. However, the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims. Instead, the present claims collect, filter, and analyze data that has never been collected, filtered, or analyzed before over a computer network. The "claims at issue here specify how interactions with the internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events" when medical information is transmitted over a computer network; (3) the requisite analysis to determine whether the recited method steps, particularly in their recited order over a computer network, represent well-understood, routine, conventional activity is not provided in the rejection. The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity in relation to these ordered steps. However, "[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination." See Berkheimer v HP inc., 881 F.3d 1360, 1369 (Fed Cir 2018) (emphasis added). No such factual determination is present in the rejection particularly in relation to the ordering of steps and the unique data that is being shared over the claimed computer network. The Examiner has not evaluated the appropriate combination of all claim elements as a whole instead focusing on each limitation individually; (4) the entire rejection is premised on evaluation individual limitations, separated between the allegedly abstract idea and application to a computer network, with no evaluation of the claimed their ordered combination of elements. However, "patent claims 'must be considered as a whole."' See Alice Corp. Pty. Ltd v. CLS Bank Intern. 573 U.S. 208, 218 (2014) (quoting Diamond v. Diehr, 450 U.S. 175, 188 (1981). As explained in MPEP § 2106.05(1), "[c]onsideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim."; and (5) Rutledge in combination with Wilson does not disclose matching procedure involving a particular disease or affliction.
In response to argument (1), the recited claims recite generic computer components ("a computer network", "a server", "a first device",  "a second device",  "a first device", "a first graphical user interface", "a second graphical user interface", "a second device", "a third graphical user interface", "a fourth graphical user interface", "a patient information receiver", "doctor information receiver", "a patient information analyzer and selector", and "a doctor information transmitter") that the Specification describes as “In some embodiments, the computer network may comprise one or more servers designed to receive and transmit information. In some embodiments, the doctors and patients are able to send and receive information to and from the server, respectively through a device configured to interact with the server (i.e. a client). In some embodiments, the device may be, for example, a laptop, computer, smart telephone, cellular telephone, telephone, pager, or tablet.” in Paragraph [0029]. The generic computer components as recited do not integrate the abstract idea into a practical application as the computer components amount to a generic computer preforming generic computer functions of retrieving or accessing scheduling information to identify availability, matching entities together, and setting a meeting. The particular technological environment is a health care environment as the combination of facilitating communication "amount to no more than a recitation of generally linking the abstract idea to a particular technological environment field or use." The claims do not present the application of a novel and non-routine process, that when applied to the internet as an ordered combination, as they do not provide significantly more than what may have been performed at the time of filing. The Examiner does not find the argument that the computer network, a person of ordinary skill in the art (POSA) would have understood the complexities associated with the transmission of medical information, such as encryption requirements as the claims do not make that limitation. The 35 U.S.C. 101 rejection(s) stand.  
In response to argument (2), the additional elements of "receiving... patient information ... ", "receiving... filter criteria comprising a particular disease or affliction and doctor information", "transmitting ... to said doctor, said patient information ... ", and "receiving... a decision" information as these steps are basic computer functions and are only utilizing specified information for sending and receiving data. The recited claimed portions that recite these well­ understood, routine, conventional activity is recited at a level of generality as the utilization of generic computer components to execute basic computer functions. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general- purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The present claims, in the particular order recited do not involve significantly more than generic known data filtering conferring eligibility to the present claims. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (3), the Examiner points to argument (2) for the identification of the well-understood, conventional, and routine activity. The basis for the Examiner’s reasoning is that the claims, as recited disclose the storing and retrieving data from one generic computer device to another generic computer device, while utilizing the generic computer component of a computer network. The combination of all claim elements amounts to the transmittance of data over a computer network, the receival of data, and the input of a person utilizing a generic computer device to identify a decision to send information to another generic computer device. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (4), the Examiner does not acknowledge that the entire rejection is premised on evaluation individual limitations, as the evaluation of the claims as a whole does not amount to significantly more or integrate the abstract idea into a practical application as discussed in arguments (1)-(3) above. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (5), the Examiner does not acknowledge that the newly amended portions overcome the combination of Rutledge and Wilson. As described above, Rutledge discloses in Paragraph [0212] that a user inputs a question or key words to solicit answers, the string content in the input box will be processed by the Question Processing Module and key words are extracted, techniques for identifying and extracting key words are known within the relevant field and predefined topic tags can be used, the topic tags can include collections of disease names and diagnosis, the Question Processing Module identifies key words and filters for those key words that can be disease names. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen et al. (U.S. Patent Pre-Grant Publication No. 2017/0278209), describes mechanisms for matching patients with a plurality of care providers based on the results of patient analysis, Singh et al. (U.S. Patent Pre-Grant Publication No. 2017/0061074), describes a computing device that is configured to access data repository, generate and transmit health­ related information, and match the provider information with the response, and Cola et al. ("E­ Health Appointment Solution, A Web based Approach"), describes utilizing web technologies for scheduling patient and physician virtual appointments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619